Title: To George Washington from Pierre-Charles L’Enfant, 4 September 1778
From: L’Enfant, Pierre-Charles
To: Washington, George


          
            Sir
            White Plains, September the 4th 1778
          
          It is with the greatest surprize that I have read in the New York papers, the pretended
            Translation of a Letter I had written to a Friend of mine in Europe.
          Of all the little, mean Tricks the English makes use of to sow dissentions among their
            Adversaries, This is indeed the most odious and abominable. They have most Villainously
            abused of the Liberty of a Translator, and have artfully altered the Words and Phrases
            of my Letter to a most horrid performance.
          Your Excellency may remain assured, that the real Letter I wrote to my Friend was
            nothing but a faithful Exposition of the real State of the Army. I wondered with him
            that with so few means, and so little Experience, the Americans had been able to
            withstand the flower of the British Troops. But all the injurious reflections, and Even
            hazarded Expressions that are artfully thrown in the Translation, they are certainly the
            Work of a newspaper writer, hired undoubtedly by Government for Such inequitous
            purposes.
          I dare hope however, Sir, that my Conduct since I have the honor to serve in the Army
            under your Command, and my Zeal in sharing All their labours and dangers, has convinced
            fully, that I have never been able to Entertain sentiments such as Mr Rivington gives
              me. I Shall haste to insert in the publick papers an
            Explicit disavowal of my Letter, such as it is translated in the New York Gazette. And as Your Excellency’s Esteem is infinitely precious to
            me, I beg you will accept of my Justification, & render Justice to my
            Sentiments. I have the honor to be With great respect Sir Your Excellency’s Most
            obedient and most humble servant
          
            P. L’Enfant
          
        